DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant's election with traverse of species 1 in the reply filed on 2/4/2022 is acknowledged. The applicant has elected with traverse but no arguments in the filed remarks have been filed. During an interview with applicant’s attorney, Gregory B Gulliver, on 3/21/2022, a new election was made for Species 5 and 6 that read on FIGS. 15, 16, 17, and 18A-18J. Upon further consideration, examiner finds Species 5 and 6 do not read on independent claims 1 and 11. For the purposes of practicing compact prosecution, examiner considers the election based on species 12 drawn to FIGS. 25, 26, 27A-27C, and 28A-28C. Claims 1-20 are presented for examination.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 20 is objected to because of the following informalities: the claim recites the limitation “value” instead of –valve--. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, 4, 6-8, 11, 12, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williamson, (US 4839932 A), herein referred to as Williamson.
Regarding claim 1, Williamson discloses a surgical table top (see FIG. 1), comprising: a first support part (canvas covering 8 wrapped about first section 5) with a first support part middle-end (hinge 24); a second support part (canvas covering 8 wrapped about second section 6) with a second support part middle-end (hinges 25) flexibly coupled together at a joint (canvas covering extending between hinged portions 22 and 23) to the first support part at the first support part middle-end; and a first pneumatic bag (air bags 10) that when inflated results in at least the first support part being in a raised position.
Regarding claim 2, Williamson discloses where the first support part, second support part, and joint are composed of a radiolucent material (parts and joint as described in claim 1 are made from canvas material, it should further be noted the frame can be made of plastic, see col. 4, lines 13-15). 
Regarding claim 4, Williamson discloses the first pneumatic bag is a radiolucent pneumatic bag (air bags comprise plastic, see col. 6, lines 10-13).
Regarding claim 6, Williamson discloses a second pneumatic bag placed under the first support part that is raised independently of the second support part when the second pneumatic bag is inflated. Examiner notes airbags 10 under the canvas covering 8 wrapped about first section 5 comprises a plurality of bags that are independently inflatable relative to the airbags 11, see FIGS. 1 and 5.
Regarding claim 7, Williamson discloses the second pneumatic bag is a radiolucent pneumatic bag (air bags comprise plastic, see col. 6, lines 10-13).
Regarding claim 8, Williamson discloses a third support member (box spring 2) that supports the first support part, the second support part, and the first pneumatic bag (see FIG. 1), where the third support member is coupled to a surgical table with at least one fastener (clamp 20).
Regarding claim 11, Williamson discloses a method for positioning a surgical table top (see FIG. 1), comprising: placing a first pneumatic bag (air bags 10) placed under a first support member (canvas covering 8 wrapped about first section 5) that is movably coupled to a second support member (canvas covering 8 wrapped about second section 6) and on a third support member (box spring 2); inflating the first pneumatic bag (air bags 10 are inflatable via motor-blower unit 13); and moving at least a first support member in an upward movement relative to the third support member in response to the inflating of the first pneumatic bag, wherein the first support member is coupled to the second support member (first and second canvas covering portions are connected since said canvas covering 8 extends between hinged portions 22 and 23).
Regarding claim 12, Williamson discloses the first support member, second support member, and first pneumatic bag are made with radiolucent material (parts and joint as described in claim 1 are made from canvas material, it should further be noted the frame can be made of plastic, see col. 4, lines 13-15).
Regarding claim 14, Williamson discloses placing a second pneumatic bag under the first support member; and inflating the second pneumatic bag to move the first support member when the first pneumatic bag is in a deflated state. Examiner notes air bags 10 are inflatable when any of the plurality of air bags are deflated and will move the portion of the canvas covering 8 wrapped about first section 5 when inflated.
Regarding claim 15, Williamson discloses the second pneumatic bag is a radiolucent pneumatic bag (air bags comprise plastic, see col. 6, lines 10-13).
Regarding claim 16, Williamson discloses securing the third support member to a surgical table base (box spring 2 is coupled to bedframe 1 via clamp 20).
Regarding claim 17, Williamson discloses a third pneumatic bag (air bags 11) under the second support member; and Inflating the third pneumatic bag to move the second support member when the first pneumatic bag is in a deflated state. Examiner notes air bags 11 are inflatable when any of the plurality of air bags including air bags 10 are deflated and will move the portion of the canvas covering 8 wrapped about second section 6 when inflated.
Regarding claim 18, Williamson discloses the third pneumatic bag is a radiolucent pneumatic bag (air bags comprise plastic, see col. 6, lines 10-13).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson, in view of Schuster (US 3818522 A), herein referred to as Schuster.
Regarding claim 3, Williamson does not explicitly disclose the first support part and second support part are made from radiolucent laminar sheeting. Schuster, however, discloses a laminar cushion comprising at least 3 layers of cellular elastomeric material such as polyurethane foam or foam rubber for the purpose of fabricating a device with permeability to air. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Williamson with the materials taught by Schuster in order to fabricate a patient support apparatus with breathable materials.
Regarding claim 13, Williamson does not explicitly disclose the first support member and second support member are made from radiolucent laminar sheets. Schuster, however, discloses a laminar cushion comprising at least 3 layers of cellular elastomeric material such as polyurethane foam or foam rubber for the purpose of fabricating a device with permeability to air. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Williamson with the materials taught by Schuster in order to fabricate a patient support apparatus with breathable materials.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson.
Regarding claim 5, Williamson discloses the first pneumatic bag further includes a gas hose (inlet lines 12) but does not explicitly disclose radiolucent gas hose. Williamson, however, discloses plastic air bags 10 and 11 and plastic nipples formed in the inflatable bags. It therefore flows naturally that the lines 12 and 16 for delivering air to air bags 10 and 11 would comprise plastic for the purpose of fabricating air delivery lines that are flexible and inexpensive.
Regarding claim 19, Williamson discloses inflating the first pneumatic bag includes passing gas through a hose to inflate the first pneumatic bag but does not explicitly disclose a radiolucent pneumatic hose. Williamson, however, discloses plastic air bags 10 and 11 and plastic nipples .

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson, in view of Morgan et al. (US 4181991 A), herein referred to as Morgan.
Regarding claim 9, Williamson does not explicitly disclose the third support member composed of a radiolucent material. Examiner notes box springs inherently possess materials that are radiolucent such as cloth and wood. Morgan discloses a mattress foundation 22 comprising woven or nonwoven cloth cover 46, resilient non-metallic blocks 40, and wood frame structure for the purpose of fabricating a low-cost foundation for a bed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Williamson with the materials for a box spring as taught by Morgan for the purpose of fabricating a low-cost support as the foundation for a user support surface.
Regarding claim 10, Williamson (in view of Morgan) teaches the radiolucent material is radiolucent laminar sheets. Examiner notes Morgan teaches woven or nonwoven cloth as a material which is radiolucent.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson, in view of Gabbay et al. (US 20170252250), herein referred to as Gabbay.
Regarding claim 20, Williamson does not explicitly disclose engaging a valve on a manifold to enable gas to flow through the radiolucent pneumatic hose to the first pneumatic bag. Gabbay, however, discloses an active head-shoulder and torso positioning device comprising a head support bladder 115, a torso support bladder 120, head support bladder valve 125, torso . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses patient support apparatuses relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Williamson, Schuster, Morgan, and Gabbay.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/24/2022